Citation Nr: 0636149	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Cleveland, Ohio.  This issue was 
remanded for additional development in January 2005 and is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  Prior to October 20, 2003, the veteran's service-
connected spine disability was productive of complaints of 
pain and tingling into the left lower extremity but the 
evidence showed no more than moderate disc disease and no 
additional neurologic complaints.  The evidence also showed 
no more than moderate limitation of function of the lumbar 
spine with flexion to no less than 50 degrees and pain 
characteristic of lumbosacral strain on motion. 

2.  On and after October 20, 2003, the veteran's service-
connected spine disability was productive of increased 
complaints of pain into the left lower extremity with 
numbness of the left foot but no more than a mild neurologic 
deficit.  The evidence also showed range of motion of the 
thoracolumbar spine to no less than 40 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for lumbosacral strain with degenerative disc 
disease are not met at any point prior to October 20, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (as in effect prior to September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5238, 5243 (effective from 
September 26, 2003).

2.  The schedular criteria for a separate 20 percent 
disability rating, but no more, for orthopedic manifestations 
of the service-connected lumbosacral strain with degenerative 
disc disease are met on and after October 20, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59 (2006); 38 C.F.R. §§ 3.400, 4.71a, 
Diagnostic Codes 5237, 5238, 5243 (2006).

3.  The schedular criteria for a separate 10 percent 
disability rating, but no more, for neurologic manifestations 
of the service-connected lumbosacral strain with degenerative 
disc disease are met on and after October 20, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59 (2006); 38 C.F.R. §§ 3.400, 4.124a, 
Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01- 
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his spine disability.  In this regard, because the 
October 2002 rating decision granted the veteran's claim of 
entitlement to secondary service connection, such claim is 
now substantiated.  As such, his filing of a notice of 
disagreement as to the October 2002 determination does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment triggers VA's statutory duties under 38 
U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC) and supplemental statements 
of the case (SSOCs) set forth the relevant diagnostic codes 
for the veteran's spine disability and included a description 
of the rating formulas for all possible schedular ratings for 
the sciatic nerve and lumbar spine, to include revised 
regulations.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the percentage 
currently assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.

VA otherwise satisfied its duty to notify by means of a 
February 2005 letter from the AOJ to the appellant.  The 
letter informed the appellant of what evidence was required 
to substantiate an increased rating, and of his and VA's 
respective duties for obtaining evidence.  The letter also 
requested that he submit any evidence in his possession.  He 
was provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date by letter 
in May 2006.

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the VA medical records, to include VA examination reports, as 
well private medical records.  Further, the claims file 
contains the veteran's statements in support of his appeal.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  See 
also July 2006 correspondence indicating he had no additional 
evidence to submit.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim 
which VA has been authorized to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Increased Rating Claim

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  The 
remaining spinal regulations were amended effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Disability Prior to September 2002

Secondary service connection for lumbosacral strain with 
degenerative disc disease was established and a 20 percent 
disability rating was assigned based on limitation of 
function of the lumbar spine.  See October 2002 rating 
decision.  A maximum 40 percent disability rating is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  An 
evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (2006).  
Both limitation of motion and pain are necessarily recorded 
as constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evidence reveals the veteran had decreased range of 
motion of his back and his chronic low back pain made him 
unable to sit, stand or walk for prolonged periods of time.  
See April 2002 private medical records.  The July 2002 VA 
examination report indicates the veteran would only flex to 
50 degrees and extend, bend and rotate his spine to 25 
degrees.  His motion was limited by pain and he wore a back 
brace.  The report indicates that upon examination he had 
generalized tenderness and soreness.  While acknowledging the 
findings of pain limited function, the evidence prior to 
September 2002 does not approximate a disability picture for 
a higher disability rating.  The overall range of motion 
data, as described above, simply do not support a finding of 
severe limitation of motion, even when accounting for 
additional functional limitation due to factors such as pain.

The Board has also considered whether a rating in excess of 
20 percent is possible under the old version of Diagnostic 
Code 5293.  In order to achieve the next-higher 40 percent 
rating, the evidence must demonstrate severe recurring 
attacks of intervertebral disc syndrome, with intermittent 
relief.  38 C.F.R. § 4.71a (2003).  Instead of a severe 
disability picture with intermittent relief, VA examination 
in July 2002 showed the veteran had a little bit of sciatic 
irritation into his left leg and he could raise onto his toes 
and heels.  A July 2002 VA X-ray indicates he had minimal 
degenerative arthritic changes with marginal spur formation 
of the lumbar spine while a June 2002 private magnetic 
resonance imaging (MRI) report shows he had a mild to 
moderate degree of degenerative disc disease.  There was no 
evidence of spondylolysis or spondylisthesis.  While the 
evidence is indicative of degenerative disc disease, the 
disability picture revealed by the evidence prior to 
September 2002 does not approximate the criteria for a higher 
disability rating under Diagnostic Code 5293.

The Board has also contemplated whether a higher evaluation 
under the schedular criteria used to evaluate lumbosacral 
strain.  A 40 percent rating is assigned for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  As indicated, while lumbar tenderness was shown upon 
examination, there was no indication of muscle spasm.  
Similarly, there is no showing of marked limitation of 
forward bending in standing position.  See July 2002 VA 
examination report (as limited by pain, flexion to 50 
degrees).   Additionally, the June 2002 MRI report and the 
July 2002 VA examination report do not show listing of whole 
spine to opposite side, positive Goldthwaite's sign, loss of 
lateral motion with osteo-arthritic changes or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  For these reasons, a rating in excess of 20 percent 
is not possible under Diagnostic Code 5295.

No other Diagnostic Code is found to be relevant in 
evaluating the veteran's service-connected lumbosacral strain 
with degenerative disc disease.  Indeed, as there is no 
evidence of vertebral fracture, Diagnostic Code 5285 is not 
for application.  Similarly, as the evidence does not reveal 
a disability picture analogous to ankylosis, Diagnostic Codes 
5286 and 5289 do not apply.  No other Diagnostic Code is for 
application.

In short, even when considering the veteran's additional 
functional limitation due to pain as discussed above, the 
competent evidence does not demonstrate a disability picture 
that more nearly approximates the criteria for a higher 
disability rating.  As such, the weight of the evidence is 
against a disability rating in excess of 20 percent at any 
point prior to September 2002.



Disability from September 2002 to September 2003

Effective September 23, 2002, the schedular criteria for 
intervertebral disc syndrome underwent revision.  As revised, 
for the period from September 23, 2002 through September 25, 
2003, Diagnostic Code 5293 states that intervertebral disc 
syndrome is to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  38 C.F.R. § 4.71a (2004).  An incapacitating episode 
is defined as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
Chronic orthopedic and neurologic manifestations are defined 
as "orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so."  Id. at Note 1.

The evidence does not establish incapacitating episodes 
having a duration of at least 4 weeks but less than 6 weeks 
from September 2002 to September 2003.  Indeed, there is no 
evidence of any bed rest prescribed by a physician.  
Therefore, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
cannot serve as a basis for an increased rating.

The Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected spine disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  The Board 
will first analyze the chronic orthopedic manifestations of 
the veteran's service-connected lumbosacral strain with 
degenerative disc disease.  A 20 percent disability rating is 
warranted for moderate limitation of motion of the lumbar 
spine while severe limitation of motion warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

A December 2002 VA treatment record reveals the veteran had 
tenderness to palpation with mild tenderness of the low back 
with attempted flexion and extension.  The record indicates 
the veteran had significant stenosis limiting his activities 
of daily living but the record indicates he had normal muscle 
strength.  As he had failed conservative private treatment, 
follow-up testing was required.  If the findings were 
consistent with the veteran's reported symptoms, referral for 
surgical intervention was possible.  The veteran failed to 
report for his September 2003 orthopedic follow-up.  Based on 
the above, the Board finds that for the period in question, 
the orthopedic manifestations of the veteran's service-
connected spine disability are accurately reflected in the 
currently assigned 20 percent evaluation under Diagnostic 
Code 5292.  In so finding, the Board does acknowledge the 
additional functional limitation due to stenosis. However, 
the December 2002 VA treatment record indicates the veteran's 
primary complaints involved his bilateral lower extremity 
pain.  The evidence shows orthopedic manifestations of the 
lumbar spine that do not approximate more than moderate 
limitation of function.  

Based on the foregoing, a 20 percent rating for orthopedic 
manifestations of the veteran's lumbar spine disability is 
for application.  Moreover, no alternate Diagnostic Code 
affords a rating in excess of that amount.  Indeed, as the 
evidence fails to indicate symptoms such as muscle spasm, 
marked limitation of forward bending, listing of the spine, 
positive Goldthwaite's sign, or loss of lateral motion with 
osteoarthritic changes, a higher rating is not possible under 
Diagnostic Code 5295.  Furthermore, as the medical evidence 
does not demonstrate functional impairment comparable to 
ankylosis, even with consideration of additional functional 
impairment due to pain, Diagnostic Codes 5286 and 5289 are 
not for application.  There are no other relevant Code 
sections to consider.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected lumbosacral strain with degenerative disc disease.  
In the present case, the objective neurological findings 
relate to the lower extremities.  Disability ratings of 10 
percent, 20 percent and 40 percent are assignable for 
incomplete paralysis of the sciatic nerve that is mild, 
moderate or moderately severe in degree, respectively.  
38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2006).  Ten 
percent, 20 percent and 40 percent ratings are warranted for 
mild, moderate and severe incomplete paralysis of the 
external popliteal nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8521 (2006).  In rating diseases of the peripheral 
nerves, the term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2006).  

As previously indicated, the December 2002 VA treatment 
record indicates the veteran's pain complaints mainly evolved 
around his lower extremities.  Upon examination, veteran had 
normal deep tendon reflexes, normal knee and ankle jerks, 
down-going Babinski's sign, and negative clonus upon testing.  
Based on these findings, the objective evidence fails to 
reveal a disability picture that approximates incomplete 
paralysis.  Thus, the veteran's neurologic manifestations of 
his spine disability do not warrant a compensable evaluation 
during the period in question.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
lumbosacral strain with degenerative disc disease.  It has 
been determined the veteran is entitled to a 20 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that he is entitled to no more than a 
noncompensable evaluation for his neurologic manifestations, 
which would not result in a higher, combined disability 
rating under 38 C.F.R. § 4.25 when considered along with all 
other service-connected disabilities.  As such, the weight of 
the evidence is against the veteran claim for a disability 
rating in excess of 20 percent at any point between September 
2002 and September 2003.

Disability from September 2003

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5242, 5243).  Under these 
relevant provisions, a 40 percent evaluation is warranted 
where the evidence shows forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
where the evidence shows unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral or cervical 
strain), Diagnostic Code 5242 (degenerative arthritis of the 
spine), and Diagnostic Code 5243 (intervertebral disc 
syndrome) (2006).

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. § 
4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as previously outlined.  The 
June 2006 VA examination report shows 3 to 4 incapacitating 
episodes reported for the preceding year lasting 4 to 5 days, 
for a total duration less of than 4 weeks.  Accordingly, the 
weight of the evidence remains against a disability rating in 
excess of 20 percent based on incapacitating episodes after 
September 2003.

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003.  
Specifically, VA examination in June 2006 showed the veteran 
has forward flexion of the thoracolumbar spine to 45 degrees.  
See also October 2003 VA treatment record indicating veteran 
had forward flexion to 40 degrees and he could not extend due 
to pain.  While he had zero degrees of extension, his 
combined range of motion was 75 degrees, as contemplated for 
a 20 percent disability rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 and Note 2 (2006).  
Furthermore, the evidence fails to reveal thoracolumbar 
symptomotology comparable to favorable ankylosis of the 
spine, even when considering additional functional limitation 
per C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Indeed, the VA examiner in June 
explicitly noted there was no increased pain upon repetitive 
use and any change in the range of motion would be 
speculative.  No other flare-ups were noted although the 
veteran had pain with motion as well as tenderness and a 
slightly antalgic gait.  There was no kyphosis or scoliosis.

Thus, based on the analysis of those criteria set forth 
above, the veteran remains entitled to no more than a 20 
percent evaluation for the orthopedic manifestations of his 
service-connected lumbosacral strain with degenerative disc 
disease for the period from September 26, 2003.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  Here, the evidence is indicative of no 
bowel or bladder involvement.  See December 2004 VA treatment 
record and June 2006 VA examination report.  However, the VA 
examination report and VA treatment records indicate the 
veteran complained of radiating pain into his legs and ankles 
(worse on the left) with an onset upon extended walking.  He 
also referred to numbness and tingling of the left foot.

An October 2003 VA treatment record indicates the veteran's 
lower extremity sensation was intact and he had normal dorsal 
pedal pulses in the feet.  While there was no evidence of 
clonus, he had hyper-reflexive reflexes of the patella and 
diminished reflexes of the bilateral ankles.  The treatment 
record also indicates the veteran had down-going toes and the 
veteran gave classic signs of neurogenic claudication.  The 
veteran was offered surgical intervention but the veteran was 
reluctant.  See also April 2004 VA medical record and June 
2006 VA examination report indicating no surgery.  Neurologic 
examination in June 2006 showed the veteran had positive 
straight leg raise testing on the left, decreased sensation 
on the left, equal reflexes, equal strength, and no measured 
atrophy.

Based on the above, the Board finds the veteran's complaints 
and symptoms involving his left lower extremity warrant a 
separate disability rating.  While the veteran's right lower 
extremity was also somewhat involved, the objective evidence 
is indicative of greater left side involvement.  The evidence 
shows a left lower extremity disability that approximates 
mild incomplete paralysis of the sciatic nerve such that a 10 
percent disability rating is warranted.  See 38 U.S.C.A. 
§ 4.124a, Diagnostic Code 8520 (2006).  The evidence shows 
this increase in his left lower extremity symptoms was 
factually ascertainable at his October 2003 VA appointment.  
Accordingly, the separate 10 percent disability rating is 
effective October 20, 2003, and the weight of the evidence is 
against a separate rating prior to this date.  See 38 C.F.R. 
§ 3.400 (2006).  As the evidence does not approximate 
moderate incomplete paralysis at any point during the 
pendency of this appeal, the weight of the evidence is 
against a separate disability rating in excess of 10 percent 
for the neurologic manifestations.

Conclusion

In brief, the weight of the evidence is against a disability 
rating in excess of 20 percent for the veteran's lumbosacral 
strain, either separately or combined (when appropriate), is 
not warranted at any point prior to October 20, 2003.  On and 
after October 20, 2003, a separate 10 percent rating, but no 
more for the veteran's neurologic involvement of the left 
lower extremity is warranted.  The weight of the evidence 
remains against a disability rating in excess of 20 percent 
at any point on or after October 20, 2003, for the veteran's 
orthopedic manifestations of his service-connected 
lumbosacral strain with degenerative joint disease.  As such, 
additional "staged ratings" are not for application.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Additionally, the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) is not warranted.  While 
June 2006 VA examination report indicates the veteran was 
disabled from his "normal" occupation, the evidence of 
record does not reveal an unusual or exceptional disability 
picture that renders impracticable the rating schedule.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  





ORDER

Prior to October 20, 2003, a disability rating in excess of 
20 percent for lumbosacral strain with degenerative disc 
disease is denied.

On and after October 20, 2003, a separate 20 percent 
disability rating for orthopedic manifestations of 
lumbosacral strain with degenerative joint disease is 
granted, subject to the laws and regulations governing the 
disbursement of VA benefits.

On and after October 20, 2003, a separate 10 percent 
disability rating for neurologic manifestations of 
lumbosacral strain with degenerative joint disease is 
granted, subject to the laws and regulations governing the 
disbursement of VA benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


